United States Court of Appeals
                        For the First Circuit

Nos. 18-1165, 18-1166

     IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
      PUERTO RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF
  PUERTO RICO; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
  PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS &
                     TRANSPORTATION AUTHORITY,

                                Debtors.
                         _____________________

     ASSURED GUARANTY CORPORATION; ASSURED GUARANTY MUNICIPAL
   CORPORATION; FINANCIAL GUARANTY INSURANCE COMPANY; NATIONAL
               PUBLIC FINANCE GUARANTEE CORPORATION,

                        Plaintiffs, Appellants,

                                  v.

  THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO,
       AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO;
     FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO;
   PUERTO RICO FISCAL AGENCY AND FINANCIAL ADVISORY AURTHORITY;
  THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO,
 AS REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS & TRANSPORTATION
    AUTHORITY; RICARDO ROSSELLÓ-NEVARES; GERARDO JOSÉ PORTELA-
    FRANCO; CARLOS CONTRERAS-APONTE; JOSÉ IVÁN MARRERO-ROSADO;
             RAÚL MALDONADO-GAUTIER; NATALIE A. JARESKO,

                        Defendants, Appellees,

    JOSÉ B. CARRIÓN III; ANDREW G. BRIGGS; CARLOS M. GARCÍA;
    ARTHUR J. GONZÁLEZ; JOSÉ R. GONZÁLEZ; ANA J. MATOSANTOS;
             DAVID A. SKEEL, JR.; CHRISTIAN SOBRINO,

                              Defendants.
                           ERRATA SHEET


     The opinion of this Court, issued on March 26, 2019, is
amended as follows:

     Replace the paragraph starting at page 21, line 1, and ending
at page 22, line 7, with the following:

     Furthermore, contrary to the Insurers' contention, our
     construction    does   not    render    Section    922(d)
     superfluous.    Before   Congress    adopted   the   1988
     Amendments there was ample reason to believe that
     Section 362(a) stayed a creditor from accepting
     voluntary payments from a debtor or stayed a creditor
     from applying debtor funds already in the creditor's
     possession (as security) to the debt. See, e.g., 6
     Collier on Bankruptcy ¶ 362.03 ("[I]nnocent conduct such
     as the cashing of checks received from account debtors
     of accounts assigned as security may be a technical
     violation [of Section 362(a)(6)].").       Thus, Section
     922(d) made clear that a creditor holding pledged
     special revenues as security may apply those revenues to
     outstanding debt, notwithstanding the automatic stay.




                               -2-